On motion for rehearing.

Brace, J.
The motion for rehearing herein is overruled. The order, remanding this cause and directing judgment to be entered in the circuit court, is set aside, and under the power vested in this court, by section 3776, Revised Statutes, 1879, it is ordered that judgment be entered here in favor of respondent, against appellants, for the sum of three thousand dollars, the penalty of the bond sued on, to be satisfied upon the payment of the sum of $2,503.28, with six per cent, interest thereon from the date of the rendition of the judgment in the circuit court, and that execution issue accordingly, and that appellants recover the costs of their appeal and have judgment and execution therefor.
All concur.